Citation Nr: 0731082	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  00-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317 (2007).

2.  Entitlement to service connection for hip arthralgia, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 (2007).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to June 
1991, including service in the Southwest Asia Theater of 
operations from September 8, 1990 to March 23, 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran appeared and testified at a personal hearing at 
the RO in September 2000; a copy of the hearing transcript is 
contained in the claims file.  Also in September 2000, the 
veteran withdrew his original July 2000 request for a hearing 
before a Veteran's Law Judge at the RO (Travel Board 
hearing).  The appellant has not asked that the hearing be 
rescheduled; therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2007).

This case was last before the Board in March 2007, at which 
time the issues listed on the title page were remanded to the 
RO for additional evidentiary development.  The case has now 
been returned to the Board further appellate consideration.   

The Board notes that in a VA Form 21-4138, received in 
January 2007, the veteran raised the issue of entitlement to 
service connection for sleep apnea.  This issue is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The veteran's complaints of low back pain are related by 
competent medical evidence to diagnosed degenerative disc 
disease of L5-S1.  There is no competent medical evidence 
that establishes a nexus between the veteran's low back 
disorder and active military service or that it was 
manifested within one year of service discharge.  

3.  The veteran does not have a current diagnosis of 
disability manifested by complaints of hip pain; complaints 
of hip pain did not begin in service; symptoms of hip pain 
have not been continuous since service separation; symptoms 
of hip pain have not manifested to a compensable degree (10 
percent) since service separation.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, including as due to a qualifying chronic 
disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.317 (2007).  

2.  Claimed hip arthralgia was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred, including as due to a qualifying chronic 
disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Initially, the Board notes that the veteran's claim was filed 
in April 1999, prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006)).  Although complying notice was not provided prior to 
the initial adjudication of the claims on appeal, there is no 
prejudice to the veteran in providing later notice followed 
by readjudication of the claim.  See Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. 2007) (Mayfield III).  Further, the 
claimant has been provided with the content-complying notice 
required under the holding in Pelegrini, which was issued 
prior to the issuance of the SSOC in November 2002.  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in August 2001, May 
2004, and January 2005 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish 
service connection, of what VA would do or had done, what 
evidence he should provide, to include alternative forms of 
evidence, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claims, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received 
outpatient treatment reports from T. Howard, M.D., and VA 
Medical Center in Birmingham, Alabama.  The veteran was 
afforded VA examinations in June 1999 and in May 2004.  
Further, the veteran testified at a RO hearing in September 
2000.  In compliance with the Board's March 2007 remand, a 
letter was sent asking the appellant to let VA know of any 
other evidence or information that the appellant thought 
might support the claim, to identify any medical treatment 
records or health care providers, and to send in any evidence 
in the appellant's possession that pertains to the claim.  
The veteran did not respond to the March 2007 letter.  Thus, 
the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.
In addition, the veteran was afforded his most recent VA 
examination in April 2007, the veteran's claims file was 
reviewed by a VA examiner and the required etiology opinion 
was provided.  In June 2007, the VA readjudicated the 
appellant's claims and issued a Supplemental Statement of the 
Case.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 2007 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2007 VA letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since the service connection claims for a 
low back disorder and hip arthragia is being denied, no 
disability rating or effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

The Board finds that the evidence of record - service medical 
records, private and VA medical treatment records, VA 
examinations, hearing testimony, and lay statements -- is 
adequate for determining whether the criteria for service 
connection have been met.  Accordingly, the Board finds that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
no further assistance to the appellant in acquiring evidence 
is required by statute.  38 U.S.C.A. § 5103A.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

The veteran contends that his low back disorder and hip 
arthralgia were incurred in service.  At the aforementioned 
hearing, the veteran testified that, while in service, he 
suffered from daily back pains and biweekly hip pains.  On 
two occasions, he may have injured his back and hips during 
parachute jumps.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2007).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2007).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  In the present appeal, the veteran's military 
records document that he served in Southwest Asia from 
September 8, 1990 to March 23, 1991 making him a Persian Gulf 
veteran.  

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

A qualifying "chronic disability" includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Service Connection for a Low Back Disorder

Service medical records show that the veteran's back was 
normal upon enlistment.  In May 1982, the veteran strained 
his back while playing basketball and was treated for lower 
back pain.  He was diagnosed with muscle strain.  There is no 
record of follow up treatment.  Periodic physical 
examinations in August 1986 and January 1988 show no further 
complaints of low back pain.  A subsequent treatment record 
shows that the veteran again complained of low back pain 
while being treated for his knee disability.  No diagnosis 
was given for the back.  A separation examination in March 
1991 shows that the veteran was found to be clinically normal 
for his back upon discharge.  At service separation in June 
1991, the veteran entered a claim for compensation, but did 
not list low back pain as a claimed disability.  At a 
February 1997 Gulf War examination, the veteran was found to 
be negative for any back conditions.

Post-service medical records include private treatment 
records from Dr. Howard between June 1999 and October 2002, 
VA treatment records, and VA examination reports.  Medical 
treatment records are devoid of treatment for any back 
disorders until June 2002, when the veteran sought treatment 
for a back injury sustained in the same month.  

The veteran underwent a VA general medical examination in 
June 1999 and a VA spine examination in May 2004.  In both 
instances, the veteran complained of low back pain associated 
with prolonged standing or sitting.  An X-ray examination was 
not obtained at the June 1999 examination and no diagnosis 
was given for the veteran's low back condition.  In May 2004, 
the veteran was afforded an X-ray examination, which revealed 
degenerative disc disease.  Physical examination of the 
veteran also revealed symptoms that suggested right 
radiculopathy at lumbar 3-4.

In January 2005, the veteran's claims file was reviewed by a 
VA examiner who found degenerative disc disease at L5-S1 and 
opined that the veteran had no significant chronic disability 
and no undiagnosed illness.  

In April 2007, the veteran underwent his most recent VA spine 
examination, where he reported having experienced mild low 
back pain since active service.  The VA examiner noted the 
veteran's basketball injury in 1982, parachute jumping, 
weight training, and his complaint of low back pain in 1990.  
Upon examination, the veteran was able to move with ease and 
walked with a normal gait.  X-ray reports revealed no bony 
abnormality.  The VA examiner diagnosed the veteran with 
degenerative disc disease.  After reviewing his medical 
history and examination results, the VA examiner opined that 
the veteran's reported low back pain in service were mild, 
short lived, and had no particular pattern.  Given the lack 
of any diagnosed back condition in service, the VA examiner 
found that it is unlikely that the veteran's current 
degenerative disc disease is connected to his complaints of 
back pains in service.  

The competent medical evidence of record shows that the 
veteran's complaints of back pain are related by competent 
medical evidence, including X-ray reports, to a diagnosis of 
degenerative disc disease of the lumbar spine.  Since 
competent medical evidence shows that the veteran's back 
pains are related to a diagnosed disability, the provisions 
for a presumptive disability, under 38 C.F.R. § 3.317, as due 
to a qualifying chronic disability have not been met. 

On the question of direct service connection, the Board has 
considered the April 2007 VA examiner's opinion that it is 
unlikely that the veteran's current degenerative disc disease 
is connected to his complaints of back pains in service.  
Further, the Board observes that the veteran was not found to 
have degenerative disc disease within one year of his 
separation from service.  Given the above evidence and the 
lack of a medical nexus opinion linking the veteran's 
degenerative disc disease to service, service connection for 
a low back disorder is not warranted under the presumptive 
provisions of 38 C.F.R. §§ 3.307, § 3.309(a) nor on a direct 
basis under 38 C.F.R. § 3.303.

In sum, the veteran's complaints of low back pain are related 
by competent medical evidence to a diagnosis of degenerative 
disc disease.  Further, the weight of the competent medical 
evidence shows that the currently diagnosed degenerative disc 
disease is not related to any in-service injury or disease.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
a low back disorder, including as due to a qualifying chronic 
disability.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

Service Connection for Hip Arthralgia

Although the veteran testified to have suffered from hip 
pains due to disease or parachute jumps, service medical 
records are devoid of any complaints or treatments for hip 
pain.  Service medical records show that the veteran's hips 
were normal upon enlistment.  Periodic physical examinations 
in August 1986 and January 1988 show no treatment or 
diagnosis of hip pain.  A separation examination in March 
1991 shows that the veteran was found to be clinically normal 
for his hips upon discharge.  At service separation in June 
1991, the veteran entered a claim for compensation, but did 
not list hip pain as a claimed disability.  At a February 
1997 Gulf War examination, the veteran was found to be 
negative for any hip conditions.

The first evidence of the veteran's hip arthralgia was at a 
VA general medical examination in June 1999.  The veteran 
reported having hip pain with prolonged standing, walking, 
and jogging.  No diagnosis was given.  Subsequently, a May 
2004 VA examination report and January 2005 medical opinion 
indicated that the veteran's hip arthralgia was secondary to 
radiation from the degenerative disc disease of the 
lumbosacral spine.  

In April 2007, the veteran underwent his most recent VA spine 
examination, where he reported having had hip pains in 
service due to parachute injuries.  The VA examiner noted 
that no X-rays were taken.  Examination of the right hip 
showed abduction of 60 degrees, adduction of 30 degrees, 
internal rotation of 30 degrees, and external rotation of 60 
degrees.  There was no positive Trendelenburg and no 
tenderness to the hip.  Further, the veteran was able to move 
with ease and walked with a normal gait.  X-ray reports of 
the hip revealed no bony abnormality.  After reviewing the 
veteran's medical history and the examination results, the VA 
examiner found no pathology in the veteran's right hip.  
Also, the VA examiner opined that there is no relationship 
between the veteran's degenerative disc disease and his 
reports of hip arthralgia. 

Given the above findings, the VA examiner did not provide a 
diagnosis of chronic disorder for the veteran's symptoms.  
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitutes a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Thus, a preponderance of the 
evidence is against service connection for hip arthralgia as 
directly incurred in service.  

The remaining issue concerns whether the veteran may be 
service connected for his hip arthralgia as an undiagnosed 
illness under 38 C.F.R. § 3.317.  The Board finds that 
although the veteran testified to hip pain due to disease or 
parachute injuries, there is no objective medical evidence 
showing that the veteran had a chronic illness of hip pains, 
which became manifest either during his service in the 
Persian Gulf War, or to a compensable degree (10 percent) 
since service separation.  The current reports of hip 
arthralgia have not manifested in such symptoms analogous to 
intermediate anykylosis of the hip as required for a 
compensable rating  under 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5250 (2007).  Also, his hip arthralgia have not 
manifested in such symptoms analogous to any mild nerve 
impairments as required for a 10 percent rating for 
radiculopathy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).

Given the lack of a diagnosed disorder for the veteran's hip 
arthralgia and evidence that his hip arthralgia manifested to 
a compensable degree (10 percent) since service separation, 
his claim for service connection hip arthralgia, including as 
due to a qualifying chronic disability, must be denied.  
38 C.F.R. §§ 3.303, 3.317.

Finally, the appellant and his representative may believe 
that his low back disorder and hip arthralgia are qualifying 
chronic disabilities under 38 C.F.R. § 3.317.  However, the 
Board notes that there is no indication that the veteran or 
his representative possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for his statements to be considered competent evidence 
on the issue of medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorders and, it follows 
that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for a low back disorder, including as due 
to a qualifying chronic disability, is denied.

Service connection for hip arthralgia, including as due to a 
qualifying chronic disability, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


